DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1,6,12-15,17,18 and 23 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kee (5,169,305).
In reference to claims 1 and 23, Kee teaches a body, 1,comprising an opening section having a first arc, 2, and a second are, 3, said opening section having a reinforcing member, 4, and the body section is free of a reinforced high tensile strength plastic, (col. 2, lines 1-7 and 30-31).
In reference to claim 6, Kee teaches said reinforcing member comprises a clip, 4.
In reference to claim 12, Kee teaches said opening section comprises said clip which comprises a deformation, (the screw hole that allows the screw to attach the clip to the body, col. 2, lines 25-29).
In reference to claim 13, Kee teaches said opening section comprises said clip which comprises an opening, (fig. 1).
In reference to claim 14, Kee teaches said opening section comprises said clip which comprises a gripping edge, 4a.
In reference to claim 15, Kee teaches said opening section is adapted to open pop-top can, (col. 3, lines 7-17).
In reference to claims 17 and 18, Kee teaches said opening section is adapted to open a bottle cap and said opening section is adapted to open a pry-open lid, (col. 3, lines 18-19, the Examiner notes that a bottle cap is a pry-open lid).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kee in view of Book (7,313,983).
Kee teaches all the limitations of the claims except for said opening section further comprises a first material in contact with a second material, said first material comprises a polymer and said reinforcing member comprises a clip comprising said second material, said second material is harder than said first material, said second material comprises a metal and said opening section comprises a plastic which is in contact with said clip which comprises a metal.
Book teaches an opener comprising a body, 14, which comprises the opening section, which is made of plastic, (col. 3, lines 60-64) and a metal reinforcement member, 34, (col. 4, lines 22-24 and col. 7, lines 41-46).
It would have been obvious to one having ordinary skil in the art at the time the invention was made to provide the tool of Kee with the body being made of plastic which is the first material, and the clip being formed of metal which is the second material, and thus the first material being in contact with the second material and the second material being harder than the first material as taught by Book, since Kee is silent as to what the body and clip are made of.  It is well known to make a bottle opener out of plastic.  Book teaches a plastic body and a metal insert, 34, which is a reinforcement member.  Thus it would have been further obvious to make the clip, 4, of Kee out of metal, since the clip is also a reinforcement member, in order to provide the gripping edge with added strength in order to enhance the force being applied during the opening process, without having to make the whole tool from the hardened metal material, to thereby lower the manufacturing cost and the modification would not provide a different effect or outcome of the beverage opening method. 

Claims 1,15-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Book in view of Kee.
In reference to claim 1, Book teaches a body, 14, comprising an opening section, 18, said opening section having a reinforcing member, 34, (col. 4, lines 22-24).
In reference to claims 15 and 16, Book teaches, said opening section is adapted to open pop-top can and said opening section comprises tapered edge, 24, adapted to reversibly engage a lift tab of a pop-top can, (col. 8, lines 33-41).
In reference to claims 17 and 18, Book teaches in which said opening section is adapted to open a bottle cap and said opening section is adapted to open a pry-open lid, (col. 8, lines 23-32, fig. 9, the Examiner notes that a bottle cap is a pry-open lid).
In reference to claim 19, Book teaches said opening section further comprises a grip edge, 34, adapted to reversibly engage a bottle cap.
In reference to claim 20, Book teaches said opening section further comprises a. grip edge, 34, adapted to reversibly engage a bottle cap, said opening section further comprising a tip, said opening section configured such that when said grip edge is reversibly engaged to a bottle cap a portion of said tip is configured to contact a portion of a top of said bottle cap. (col. 8, lines 23-32, fig. 9).
In reference to claim 21, Book teaches The body according to claim 1, further comprising an eye, (col. 3, lines 64-66).
In reference to claim 22, Book teaches said opening section further comprises a portion, 24, which is configured to reversibly engage a bottle cap and which is configured to reversibly engage a lift tab of a pop-top can, (col. 8, lines 33-41).

Book teaches all the limitations of the claims except for the opening section having a first arc and a second arc.
Kee teaches an opening section having a first arc, 2, and a second arc.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Book with the openings having a first arc and a second arc, since Book teaches, “the inside edges having other geometries may be used to form jaw opening having the necessary clearance, (col. 4, lines 18-21).  And Kee teaches, “The incurve, 2, for reception of the drink can’s hem ridge, formed in a smooth easy curve in the illustration, can be made in yet other forms, e.g. various truncated polygons.  But it must be cut in to fully admit the height of the hem ridge or ordinary tin cans.  If it is too shallow, the hem ridge of tin cans can not enter in its entirety, making it impossiblefor the catch, 4a of the can tab lifter to be inserted beneath the slightly turned-up loose end of the tab, (col. 2, lines 10-24). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaposi (2006/0216472), Farentinos et al. (2006/0219058) and Cohen (7,614,321) were cited to show other example of beverage openers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANTESE L MCDONALD/Examiner, Art Unit 3723                                                                                                                                                                                                        December 15, 2022